        Case 1:16-cv-03503-TWT Document 110 Filed 10/12/18 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


 THE PAINE COLLEGE,
               Plaintiff,
                                                 CIVIL ACTION FILE
 vs.
                                                 NO. 1:16-cv-03503-TWT
 THE SOUTHER ASSOCIATION OF
 COLLEGES AND SCHOOLS
 COMMISSION ON COLLEGES, INC.,
              Defendant.



                                    JUDGMENT

       This action having come before the court, Honorable THOMAS W. THRASH,

JR., Chief United States District Judge, for consideration of Defendant‘s Motion for

Summary Judgment, and the Court having GRANTED said motion, it is

       Ordered and Adjudged that the plaintiff take nothing; that the defendant recover

its costs of this action, and the action be, and the same hereby, is dismissed.

       Dated at Atlanta, Georgia, this 12th day of October, 2018.


                                                        JAMES N. HATTEN
                                                        CLERK OF COURT


                                                  By:     s/J. Lee
                                                        Deputy Clerk
Prepared, Filed, and Entered
in the Clerk's Office
October 12, 2018
James N. Hatten
Clerk of Court

By: s/J. Lee
     Deputy Clerk
